                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

    MARIO D. FREDERICK,                               )
                                                      )
          Petitioner,                                 )
                                                      )
    v.                                                )   No. 3:18-cv-00446
                                                      )   Judge Trauger
    WILLIAM H. SLATERY, III,                          )
    ATTORNEY GENERAL OF                               )
    TENNESSEE,                                        )
                                                      )
          Respondent.                                 )


                                          MEMORANDUM

         Mario D. Frederick, a former inmate of the Whiteville Correctional Facility in Whiteville,

Tennessee, filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging

his 2015 convictions and sentence for soliciting sexual exploitation of a minor under the age of

thirteen, soliciting sexual exploitation of a minor, and indecent exposure. (Doc. No. 1.) The

respondent, Tennessee Attorney General William H. Slatery, III, has filed an answer to the habeas

petition. 1 (Doc. No. 20.) The petition is ripe for review, and this court has jurisdiction pursuant to

28 U.S.C. § 2241(d). Having fully considered the record, the court finds that an evidentiary hearing

is not needed and that the petitioner is not entitled to habeas relief. The petition will be denied and

this action will be dismissed.




1
  The petitioner named Rutherford County, Tennessee as the respondent to this action. (Doc. No.
1.) Because the petitioner is not currently in custody (discussed in greater detail below), the Attorney
General of Tennessee is the appropriate respondent. See Rule 2 of the Rules Gov’g Section 2254 Cases
(“Habeas Rules”) & Adv. Comm. Note (b)(5). The court will, therefore, order the Clerk to substitute
“William H. Slatery, III, Attorney General of Tennessee” as the named respondent in this case, as reflected
in the above caption.



     Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 1 of 36 PageID #: 2082
I.        Procedural History

          This case arises from a series of incidents in 2013 in which the petitioner was charged with

exposing himself and masturbating in front of others in store parking lots. On December 2, 2013,

the petitioner was indicted in Rutherford County, Tennessee on three counts of felony indecent

exposure and six counts of misdemeanor indecent exposure. (Doc. No. 19-1 at 15-23.) The state

subsequently obtained a superseding indictment charging the petitioner with three counts of

soliciting sexual exploitation of a minor less than thirteen years of age (counts 1-3), two counts of

soliciting sexual exploitation of a minor (counts 4-5), and four counts of misdemeanor indecent

exposure (counts 6-9). (Id. at 24-32.) Prior to trial, the petitioner filed a motion to sever the counts

in the indictment because the offenses occurred on four separate dates and involved several

victims. (Doc. No. 19-1 at 53-55.) The trial court denied the motion, ruling that it was untimely

and the charges were properly joined “regarding the modus operandi and the identity of the

defendant.” State v. Frederick, No. M2016-00737-CCA-R3-CD, 2017 WL 2117026, at *1 (Tenn.

Crim. App. May 15, 2017), no perm. app. filed. The state subsequently dismissed counts 1 and 6.

(Doc. No. 19-6 at 7.)

          On August 11, 2015, the petitioner proceeded to trial. (Doc. No. 19-6.) On August 12,

2015, the jury found the petitioner guilty on all counts. (Doc. No. 19-7 at 139-40.) The trial court

sentenced him to three years imprisonment on counts 2 and 3, to be served concurrently with each

other, and to one and one-half years of imprisonment on counts 4 and 5, to be served concurrently

with each other. 2 (Doc. No. 19-1 at 56-59.) The court made these two sentences consecutive to

each other for an effective four and one-half year sentence with the Tennessee Department of

Correction (“TDOC”). The trial court also sentenced the petitioner to six months imprisonment in



2
    These sentences were set to be served at 30%. (Doc. No. 19-1 at 56-59.)
                                                      2

     Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 2 of 36 PageID #: 2083
county jail on counts 7, 8, and 9, to be served concurrently with each other, but consecutive to the

felony sentences. (Id. at 60-62.) Thus, the petitioner’s total effective sentence was five years of

imprisonment divided between TDOC custody and county jail. (Id.)

       On January 12, 2016, the petitioner filed a motion for new trial and a motion for arrest of

judgment, followed by an amended motion for arrest of judgment on March 4, 2016. (Id. at 63-

103.) The petitioner also filed a petition for post-conviction relief. (See id. at 102-03.) The trial

court denied the post-trial motions on the merits, and it dismissed the post-conviction petition as

premature in anticipation of the petitioner’s direct criminal appeal. (Id.)

       Petitioner appealed his criminal convictions. He challenged the verdict on three grounds:

that the trial court erred by denying the motion to sever the counts of the indictment, by denying

the motion for arrest of judgment, and by denying the motion for a new trial on grounds that the

evidence was insufficient to support his convictions. Frederick, 2017 WL 2117026, at *1. On May

15, 2017, the Tennessee Court of Criminal Appeals (“TCCA”) affirmed. Regarding the motion to

sever, the TCCA found that the trial court did not err in allowing permissive joinder of the counts

of the indictment because “similarities in the offenses establish that the crimes were committed

with a distinct design or unique method” that was “indicative of a common scheme or plan.” Id. at

*6. The appeals court further determined that “evidence of the crimes against one of the victims

would be admissible upon the trial of the others to establish the identity of the [petitioner], which

was a material issue at trial.” Id. Accordingly, the TCCA concluded that the trial court “correctly

consolidated the offenses for trial.” Id. Concerning the motion for arrest of judgment, the TCCA

held that the superseding indictment was not void for misstating the mens rea of the crime of

soliciting the sexual exploitation of a minor because it referenced the statute allegedly violated

containing the correct culpable mental state, and the trial court correctly instructed the jury on the



                                                  3

   Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 3 of 36 PageID #: 2084
statute’s mens rea requirement. Id. at *8. Finally, the TCCA found the evidence at trial was

sufficient to support the petitioner’s convictions. Id. at *8-10. In particular, the appeals court

credited the identification of the petitioner by three victims in a pretrial photographic line-up and

by all five victims at trial. Id. at *10. The petitioner did not appeal to the Tennessee Supreme

Court. 3 (Doc. No. 19-1 at 104.)

        The petitioner subsequently filed a second pro se petition for post-conviction relief. 4 (Doc.

No. 1 at 3-7; Doc. No. 1-1 at 2.) On March 28, 2018, the trial court dismissed the petition on

preliminary consideration without an evidentiary hearing. (Doc. No. 1-1 at 2 (citing Tenn. Code

Ann. § 40-30-106(d)). The trial court noted that petitioner had made a “bare allegation” that had

“failed to state a factual basis” for constitutional violations and “failed to assert a colorable claim.”

Id. The petitioner did not appeal to the TCCA. (Doc. No. 1 at 6.)

        On May 11, 2018, the petitioner timely filed the pending pro se petition for a writ of habeas

corpus. (Doc. No. 1.) The court directed the respondent to file an answer, plead or otherwise

respond to the petition in conformance with Habeas Rule 5. (Doc. No. 7.) The respondent filed the

state court record and an answer to the petition, conceding that the petition is timely and urging

dismissal. (Doc. Nos. 19, 20).




3
 According to an Affidavit from Candace J. Whitman, TDOC Director of Sentence Management Services,
Petitioner was released by the state on February 23, 2018, due to “expiration of his felony sentences.” (Doc.
No. 20-1 at ¶ 4.) However, he was not released to Rutherford County to serve the six-month misdemeanor
sentences; instead, the petitioner was released to a detainer filed with TDOC by Montgomery County,
Tennessee. (Id.)

4
  This document has not been provided by either the petitioner or the state. However, as discussed below,
it is not necessary for resolution of the instant petition.
                                                     4

    Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 4 of 36 PageID #: 2085
II.      Summary of the Evidence

         According to the TCCA’s summary of the proof at the petitioner’s jury trial, the first victim,

twenty-seven-year-old S.C., 5 testified that, on October 3, 2013, she was sitting in her car in the

parking lot of Walgreens on Sam Ridley Parkway in Smyrna, Tennessee. Frederick, 2017 WL

2117026, at *1. At around 6:00 or 7:00 p.m., while it was still light outside, a “dark red SUV”

pulled into the parking spot to her left. Id. When S.C. looked over at the SUV, she saw the

petitioner sitting in the driver’s seat masturbating. Id. S.C. testified that the windows to her car and

his SUV were both rolled down and that she “could see him just plain as day.” Id. According to

S.C., the petitioner then exited his car and walked around the front of his SUV towards her while

continuing to masturbate with his pants down. Id. The petitioner came within two feet of S.C. and

stared at her without saying anything. Id. S.C. testified that, as she drove away the petitioner

followed her around the parking lot in his SUV. Id. S.C. called the police and met with officers

later the same day to make a report. Id. A few weeks later, S.C. saw the petitioner’s photograph

on television and contacted the police again. Id. S.C. identified the petitioner in a photographic

line-up and at trial. Id. On cross-examination, S.C. testified that there were only one or two other

cars in the parking lot at the time of the incident. Id.

         On the same day, twenty-one-year-old T.G. was grocery shopping with her two-year-old

daughter at the Kroger on Sam Ridley Parkway in Smyrna. Id. at *2. T.G. testified that, as she

approached her car in the parking lot around 8:00 p.m., just as it was becoming dark outside, she

noticed the petitioner watching her from his nearby parked “red” or “maroon colored” SUV with

“really shiny, chrome” or “silver” wheels. Id. T.G. put her daughter in a car seat and got in the




5
  Because this case involves crimes of a sexual nature, the court refers to the victims by the same
initials utilized by the TCCA.
                                                   5

      Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 5 of 36 PageID #: 2086
driver’s seat. Id. When T.G. turned on the headlights, she saw the petitioner standing three to four

feet in front of her car, staring at her, masturbating with his pants down. Id. T.G. reversed out of

the parking spot while the petitioner “was still masturbating.” Id. She “believe[d] that [her

daughter] didn’t see” the petitioner because “she had a toy in her hand that she was looking at.”

Id. However, T.G. confirmed that, due to the position of the vehicle her daughter could have seen

the petitioner if she was not playing with the toy. Id. T.G. also testified that the petitioner could

clearly see her and her daughter as he approached T.G.’s car. Id. After the incident, T.G. wrote

about it on Facebook. Id. She was later contacted by a friend, A.H., who told T.G. that she had a

similar experience with her three-year-old daughter at the nearby Walgreens. Id. T.G. subsequently

reported the incident and identified the petitioner in a photographic line-up and at trial. Id.

       C.Y. testified that she was at the K-Mart in Smyrna on October 6, 2013, with her friend,

S.R., and S.R.’s mother. Id. Both C.Y. and S.R. were sixteen years old and in high school at the

time. Id. C.Y. testified that she and S.R. waited in the car while S.R.’s mother went inside the

store. Id. The young women noticed an SUV – that C.Y. described as a “maroonish, burgundy

Yukon” with shiny rims – circle the parking lot and park beside them. Id. Someone in the SUV

was “staring pretty hard” at them. Id. C.Y. then looked over and saw the petitioner sitting in the

car with the door open, silently masturbating with his pants down. Id. According to C.Y., the

petitioner’s SUV was parked so close that the young women could not open the passenger door,

so they exited through the driver’s side door. Id. C.Y. testified that the petitioner backed out of the

parking spot and followed the young women as they ran into the K-Mart. Id. Upon finding S.R.’s

mother, they called the police. Id. C.Y. did not pick the petitioner out in a photographic line-up

during the investigation, but she identified the petitioner at the preliminary hearing and at trial. Id.




                                                   6

   Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 6 of 36 PageID #: 2087
         S.R. testified similarly to C.Y. Id. She recalled that the petitioner’s SUV was a “maroonish

colored . . . Suburban” with “really silver and really shiny” rims. Id. She testified that two young

women were in a small car and the petitioner’s SUV was “sitting up very high compared to

[them].” Id. S.R. could not see the petitioner masturbating because her view was blocked by the

car door, but she could see the petitioner’s face and eyes as he stared down at them. Id. S.R. did

not identify the petitioner in a photographic line-up during the investigation, but she identified him

at the preliminary hearing and at trial. Id. She also identified photographs of the petitioner’s SUV.

Id.

         The final victim, twenty-year-old A.H., testified that, on October 18, 2013, she was with

her mother and three-year-old daughter at Walgreens on Sam Ridley Parkway in Smyrna. Id. A.H.

and her daughter waited in the car while A.H.’s mother went inside. Id. A.H. was sitting in the

middle row and her daughter was sitting in the third row in a forward-facing car seat. Id. A.H.

testified that she noticed a “[m]aroon Yukon” SUV with “rims” and “tinted windows” drive past,

reverse, and then pull into the parking spot next to their car. Id. A.H. testified that the petitioner

immediately rolled his window down, looked around, exited the SUV, exposed himself, and

silently masturbated without any pants on from a distance of about two or three feet. Id. A.H.

testified that the petitioner was looking at her daughter while he was masturbating. Id. She

distracted her daughter with a game on her phone. Id. The petitioner eventually stopped and drove

away. Id. A.H. noted his license plate number, went into the store, and called the police. Id. She

recalled seeing T.G. post on Facebook about a similar incident. Id. A.H. called T.G. and learned

that her friend had the same description of the SUV. Id. A.H. identified the petitioner

“immediately” in a photographic line-up, at the preliminary hearing, and at trial. Id. She also




                                                  7

      Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 7 of 36 PageID #: 2088
identified photographs of the petitioner’s SUV. Id. On cross-examination, A.H. testified that she

believed her daughter could have seen the petitioner standing outside their car masturbating. Id.

       Smyrna Police Department Detective Rick Hall testified that he was notified of the incident

involving C.Y. and S.R on October 6, 2013. Id. at *3. Hall was subsequently notified about A.H.’s

incident on October 18, 2013. Id. He obtained descriptions of the vehicle and the license plate

number from A.H. Id. Hall discovered that the vehicle was registered to the petitioner at a location

in Clarksville, Tennessee. Id. Hall obtained a driver’s license photograph of the petitioner that

matched the physical description of the perpetrator. Id. Hall was subsequently contacted by T.G.

about the incident at Kroger. Id.

       Hall created a photographic line-up and met with A.H. and T.G. Id. T.G. viewed the lineup

first and identified the petitioner, noting that the photograph “mostly look[ed] like him.” Id. A.H.

arrived later; she identified the petitioner “immediately” and said that she was “99 percent” sure

about her identification. Id. A.H. also identified a photograph of the petitioner’s SUV with “100

percent” certainty. Id. Hall later had C.Y. and S.R. view the photographic line-up, but neither could

make a positive identification. Id. However, they did positively identify the petitioner’s SUV. Id.

Hall testified that he then obtained arrest warrants for the petitioner and made a media release

including the petitioner’s photograph. Id. He received a tip that the petitioner was at an address in

LaVergne, Tennessee, and he found the petitioner’s SUV at that location. Id. That address was

about three miles away from the Walgreens, Kroger, and K-Mart; those stores were within two

miles of each other. Id. The petitioner was arrested when he arrived in another car. Id.

       The petitioner testified that he was thirty-three years old and lived in Clarksville, Tennessee

with his parents. Id. He confirmed that he drove a maroon Yukon SUV with chrome wheels and

that the photographs of his SUV were accurate. Id. The petitioner also confirmed that the SUV



                                                 8

   Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 8 of 36 PageID #: 2089
was at his girlfriend’s apartment in LaVergne, where the petitioner was arrested. Id. However, the

petitioner denied committing the charged offenses. Id. He testified that he “couldn't explain the[ ]

mistakes” of the victims who identified him, and, on cross-examination, denied that he had ever

been to Smyrna. Id. He also denied that anyone else drove his SUV. Id. Finally, the petitioner said

he was “sure [he] was in Clarksville,” on October 3 and 6, 2013, and “[e]ither in Clarksville or

. . . with [his] girlfriend,” on October 18, 2013. Id.

III.    Standard of Review

        A.      Habeas Relief

        The authority for federal courts to grant habeas corpus relief to state prisoners is provided

by the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). Harrington v. Richter,

562 U.S. 86, 97 (2011). AEDPA was enacted “to reduce delays in the execution of state and federal

criminal sentences . . . and to further the principles of comity, finality, and federalism.” Woodford

v. Garceau, 538 U.S. 202, 206 (2003) (internal citations and quotation marks omitted). Under these

governing principles, state courts are considered “adequate forums for the vindication of federal

rights,” Burt v. Titlow, 571 U.S. 12, 19 (2013), and “[a] federal court’s collateral review of a state-

court decision must be consistent with the respect due state courts in our federal system.” Miller-

El v. Cockrell, 537 U.S. 322, 340 (2003). Accordingly, “AEDPA . . . imposes a highly deferential

standard [on the federal courts] for evaluating state-court rulings,” Renico v. Lett, 559 U.S. 766,

773 (2010) (quotation marks and citations omitted), and it acts as a “formidable barrier” to federal

habeas relief for prisoners whose claims have been adjudicated in state court. Burt, 571 U.S. at 19.

        “In conducting habeas review, a federal court is limited to deciding whether a conviction

violated the Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502 U.S. 62,

68 (1991); 28 U.S.C. § 2254(a). The availability of federal habeas relief is further restricted where



                                                   9

   Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 9 of 36 PageID #: 2090
the petitioner’s claim was “adjudicated on the merits” in the state courts. 28 U.S.C. § 2254(d).

AEDPA presumes that state courts “know and follow [federal] law.” Woodford v. Viscotti, 537

U.S. 19, 24 (2002) (per curiam). A federal court may not grant relief unless a petitioner establishes

that the state court decision “‘was contrary to’ federal law then clearly established in the holdings

of [the Supreme] Court; or that it ‘involved an unreasonable application of’ such law; or that it

‘was based on an unreasonable determination of the facts’ in light of the record before the state

court.” Harrington, 562 U.S. at 100 (quoting 28 U.S.C. § 2254(d)) (citation omitted); Glover v.

Phillips, No. 3:17-cv-00761, 2019 WL 2724801, at *8 (M.D. Tenn. July 1, 2019). This standard

is intentionally “difficult to meet.” Metrish v. Lancaster, 569 U.S. 351, 357-58 (2013); Harrington,

562 U.S. at 102.

       A state court’s decision is contrary to federal law when it “arrives at a conclusion opposite

to that reached by [the Supreme] Court on a question of law,” or when “the state court confronts

facts that are materially indistinguishable from a relevant Supreme Court precedent and arrives at”

an “opposite” result. Williams v. Taylor, 529 U.S. 362, 405 (2000); see also Hill v. Curtin, 792

F.3d 670, 676 (6th Cir. 2015) (en banc). An unreasonable application of federal law occurs when

the state court, having invoked the correct governing legal principle, “unreasonably applies the

. . . [principle] to the facts of a prisoner’s case.” Williams, 529 U.S. at 409; Hill, 792 F.3d at 676.

Under this standard, “whether the trial judge was right or wrong is not the pertinent question,”

Gagne, 680 F.3d at 513 (quoting Renico, 559 U.S. at 778 n.3), and “a federal habeas court may

not issue the writ simply because that court concludes in its independent judgment that the relevant

state court decision applied clearly established federal law erroneously or incorrectly,” Williams,

529 U.S. at 411. Rather, a federal court must find that the state court’s application was objectively




                                                  10

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 10 of 36 PageID #: 2091
unreasonable. Wiggins v. Smith, 539 U.S. 510, 520-21 (2003); see also White v. Woodall, 572 U.S.

415, 419 (2014) (explaining that even “clear error” will not suffice).

        For purposes of Section 2254(d)(2), a federal court must find that “the state court’s factual

determination was ‘objectively unreasonable’ in light of the evidence presented in the state court

proceedings.” Young v. Hofbauer, 52 F. App’x 234, 236 (6th Cir. 2002). This, too, is a

“substantially high[ ] threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (citing Williams,

529 U.S. at 410). The Sixth Circuit construes Section 2254(d)(2) together with Section 2254(e)(1)

to require a presumption that the state court’s factual determination is correct in the absence of

clear and convincing evidence to the contrary. 6 Ayers v. Hudson, 623 F.3d 301, 308 (6th Cir. 2010)

(citing Miller-El, 537 U.S. at 340). A state court’s factual findings are therefore “only unreasonable

where they are rebutted by clear and convincing evidence and do not have support in the record.”

Moritz v. Woods, 692 F. App’x 249, 254 (6th Cir. 2017) (quoting Pouncy v. Palmer, 846 F.3d 144,

158 (6th Cir. 2017)) (internal quotation marks omitted). Further, “it is not enough for the petitioner

to show some unreasonable determination of fact; rather, the petitioner must show that the resulting

state court decision was ‘based on’ that unreasonable determination.” Rice v. White, 660 F.3d 242,

250 (6th Cir. 2011) (citing Byrd v. Workman, 645 F.3d 1159, 1172 (10th Cir. 2011)). Accordingly,

the pertinent question is not whether a federal court believes a state court’s factual determination

was incorrect, whether the “federal habeas court would have reached a different conclusion in the

first instance,” or whether “reasonable minds reviewing the record might disagree.” Wood, 558

U.S. at 301 (quoting Rice v. Collins, 546 U.S. 333, 341-42 (2006)).

        Under either path to relief under Section 2254(d), even “a strong case for relief” does not

necessarily mean a state court’s contrary conclusion is unreasonable. Harrington, 562 U.S. at 102


6
 A state court’s credibility determinations are also entitled to a presumption of correctness. Skaggs v.
Parker, 235 F.3d 261, 266 (6th Cir. 2000).
                                                  11

    Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 11 of 36 PageID #: 2092
(citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)); see also Gagne v. Booker, 680 F.3d 493, 513-

14 (6th Cir. 2012). AEDPA “demands that state-court decisions be given the benefit of the doubt.”

Renico, 558 U.S. at 773. Indeed, “Section 2254(d) reflects the view that habeas corpus is a guard

against extreme malfunction in the state criminal justice systems, not a substitute for ordinary error

correction through appeal.” Harrington, 562 U.S. at 102-03 (internal quotations and citation

omitted). Therefore, “[a] state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Id. at 101 (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To secure relief,

a petitioner “must show that the state court’s ruling on the claim being presented in federal court

was so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Id. at 103.

       B.      Exhaustion and Procedural Default

       Due to longstanding policies of comity and respect between state and federal courts, a

habeas petitioner must “give the state courts the first opportunity to consider and rule upon the

federal claims the prisoner wishes to use to attack [the] state court conviction.” Pudelski v. Wilson,

576 F.3d 595, 605 (6th Cir. 2009) (citing Picard v. Connor, 404 U.S. 270, 275 (1971)). Thus,

before a federal court may review the merits of a claim brought under § 2254, the petitioner must

have “exhausted the remedies available in the courts of the State.” 28 U.S.C. § 2254(b)(1)(A);

Harrington, 562 U.S. at 103. To be properly exhausted, a claim must be “fairly presented” through

“one complete round of the State’s established appellate review process.” O’Sullivan v. Boerckel,

526 U.S. 838, 845, 848 (1999). In Tennessee, a petitioner is “deemed to have exhausted all

available state remedies for [a] claim” when it is presented to the TCCA. Adams v. Holland, 330

F.3d 398, 402 (6th Cir. 2003) (quoting Tenn. Sup. Ct. R. 39).



                                                 12

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 12 of 36 PageID #: 2093
       “To be properly exhausted, each claim must have been ‘fairly presented’ to the state

courts,” meaning that the petitioner presented “the same claim under the same theory . . . to the

state courts.” Wagner v. Smith, 581 F.3d 410, 414, 417 (6th Cir. 2009) (citations omitted). A

petitioner need not cite federal law “book and verse” to the state court to fairly present a claim,

Pudelski, 576 F.3d at 605 (citing Picard, 404 U.S. at 278), but the factual and legal underpinnings

of the claim must be presented to “alert[ ] that court to the federal nature of the claim.” Baldwin v.

Reese, 541 U.S. 27, 29 (2004) (citations omitted); see also Gray v. Netherland, 518 U.S. 152, 162-

63 (1996) (explaining that the substance of each federal constitutional claim must be presented to

the state court, not just the facts necessary to state a claim for relief); Pillette v. Foltz, 824 F.2d

494, 497-98 (6th Cir. 1987) (a petitioner does not exhaust his state remedies for all ineffective

assistance of counsel claims if the state courts are presented with only one aspect of counsel’s

performance).

       The exhaustion requirement works together with the procedural-default doctrine, which

generally bars federal habeas review of claims that were procedurally defaulted in the state courts.

Davila v. Davis, 137 S. Ct. 2058, 2064 (2017); O’Sullivan, 526 U.S. at 848. A petitioner

procedurally defaults his claim where he fails to properly exhaust available remedies (that is, fails

to fairly present the claim through one complete round of the state’s appellate review process), and

he can no longer exhaust because a state procedural rule or set of rules have closed off any

remaining state court avenue for review of the claim on the merits. Atkins v. Holloway, 792 F.3d

654, 657 (6th Cir. 2015) (citing Jones v. Bagley, 696 F.3d 475, 483–84 (6th Cir. 2012)). Procedural

default also occurs where the state court “actually . . . relied on [a state] procedural bar as an

independent basis for its disposition of the case.” Caldwell v. Mississippi, 472 U.S. 320, 327

(1985). To cause a procedural default, the state court’s ruling must “rest[ ] on a state law ground



                                                  13

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 13 of 36 PageID #: 2094
that is independent of the federal question and adequate to support the judgment.” Coleman v.

Thompson, 501 U.S. 722, 729 (1991) (citations omitted). The procedural default doctrine

“appl[ies] alike whether the default in question occurred at trial, on appeal, or on state collateral

attack.” Edwards v. Carpenter, 529 U.S. 446, 451 (2000) (citing Murray v. Carrier, 477 U.S. 478,

490-492 (1986)).

        However, to ensure that “fundamental fairness [remains] the central concern of the writ of

habeas corpus,” Strickland v. Washington, 466 U.S. 668, 697 (1984), courts recognize an equitable

exception by which a petitioner may overcome a procedural default and receive federal habeas

review. Dretke v. Haley, 541 U.S. 386, 392 (2004). To overcome a procedural default, a petitioner

may show “good cause for the default and actual prejudice from the claimed error.” Benton v.

Brewer, 942 F.3d 305, 307 (6th Cir. 2019) (citing Sawyer v. Whitley, 505 U.S. 333, 338-39 (1992));

Sutton v. Carpenter, 745 F.3d 787, 790 (6th Cir. 2014) (citing Coleman, 501 U.S. at 754).

        A petitioner may establish cause by “show[ing] that some objective factor external to the

defense” – a factor that “cannot be fairly attributed to” the petitioner – “impeded counsel’s efforts

to comply with the State’s procedural rule.” Davila, 137 S. Ct. at 2065 (citations omitted).

Objective impediments include an unavailable claim or interference by officials that made

compliance impracticable. Id. Attorney error does not constitute cause unless it is constitutionally

ineffective assistance of counsel. Edwards, 529 U.S. at 451-52; Benton, 942 F.3d at 307-08; Rust

v. Zent, 17 F.3d 155, 161 (6th Cir. 1994). Generally, however, a claim of ineffective assistance

must be presented to the state courts as an independent claim before it may be used to establish

cause for a procedural default. 7 Murray, 477 U.S. at 489.


7
  If the ineffective-assistance claim is not presented to the state courts in the manner that state law requires,
that claim is itself procedurally defaulted and can only be used as cause for the underlying defaulted claim
if the petitioner demonstrates cause and prejudice with respect to the ineffective assistance claim. Edwards,
529 U.S. at 452-53.
                                                       14

    Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 14 of 36 PageID #: 2095
        Ineffective assistance of post-conviction counsel may establish cause under two

circumstances. First, the complete abandonment by counsel during state post-conviction

proceedings without notice to a petitioner may establish cause to excuse default. Maples v.

Thomas, 565 U.S. 266, 288-89 (2012). Second, the ineffective assistance of post-conviction

counsel may establish the cause needed to excuse procedural default regarding substantial claims

of ineffective assistance of trial counsel. Martinez v. Ryan, 566 U.S. 1, 17 (2012); Trevino v.

Thaler, 569 U.S. 413, 429 (2013); see also Sutton, 745 F.3d at 792 (holding that Martinez and

Trevino apply in Tennessee).

        If cause is established, a petitioner must also demonstrate actual prejudice. 8 To do so, a

petitioner must demonstrate that the constitutional error “worked to his actual and substantial

disadvantage.” Perkins v. LeCureux, 58 F.3d 214, 219 (6th Cir. 1995) (emphasis in original)

(quoting United States v. Frady, 456 U.S. 152, 170 (1982)). This means that “a petitioner must

show not merely that the errors at his trial created a possibility of prejudice, but that they worked

to his actual and substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” Garcia-Dorantes v. Warren, 801 F.3d 584, 598 (6th Cir. 2015) (citations omitted);

Frady, 465 U.S. at 170. “[T]he prejudice component . . . is not satisfied if there is strong evidence

of a petitioner’s guilt and a lack of evidence to support his claim.” Rust, 17 F.3d at 161-62.

        In the alternative, because cause and prejudice is not a perfect safeguard against

fundamental miscarriages of justice, a court may overlook those requirements if a petitioner

presents an “extraordinary case” whereby a constitutional violation “probably resulted” in the

conviction of someone who is “actually innocent” of the substantive offense. Dretke, 541 U.S. at




8
 If a petitioner fails to establish cause, a court need not address the issue of prejudice. Simpson v. Jones,
238 F.3d 399, 409 (6th Cir. 2000) (citations omitted).
                                                     15

    Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 15 of 36 PageID #: 2096
392; Benton, 942 F.3d at 307. The petitioner’s burden on this claim is “extraordinarily high.”

House v. Bell, 547 U.S. 518, 555 (2006) (quoting Herrera v. Collins, 506 U.S. 390, 417 (1993)).

Actual innocence requires a petitioner to demonstrate that it is more likely than not that “no juror,

acting reasonably, would have voted to find him guilty beyond a reasonable doubt.” McQuiggin v.

Perkins, 569 U.S. 383, 386 (2013). The court’s function “is not to make an independent factual

determination about what likely occurred,” but rather “to assess the likely impact of the [total]

evidence on reasonable jurors.” Bell, 547 U.S. at 538.

IV.     Analysis

        The petitioner asserts four grounds for habeas relief. First, he claims that trial counsel

provided constitutionally ineffective assistance. (Doc. No. 1 at 5-6.) Next, the petitioner claims

that the state prosecutor engaged in misconduct during jury selection. (Id. at 6-8.) Third, the

petitioner claims the trial court improperly denied his motion for a new trial because the weight of

the evidence did not support a guilty verdict. (Id. at 8-9.) Finally, he claims that the trial court erred

in denying the motion to arrest judgment. (Id. at 8-11.)

        A.      Subject-Matter Jurisdiction

        As a threshold matter, the state contends that the court does not have subject-matter

jurisdiction to consider any of the petitioner’s claims because he does not fulfil the “custody”

requirement of 28 U.S.C. § 2254. (Doc. No. 20 at 11-12.) The state argues this is so because (1)

the petition was filed after the petitioner was released from prison upon the expiration of his felony

sentences, and (2) the petitioner was released to a Montgomery County detainer rather than to the

Rutherford County jail to serve the consecutive six-month sentence. Id. The state’s unpersuasive

argument appears to somewhat conflate the “in custody” requirement and the doctrine of mootness.

For the sake of clarity, the court briefly addresses both issues.



                                                   16

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 16 of 36 PageID #: 2097
       First, Section 2254 provides that a court “shall entertain an application for a writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of a state court only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United States.” See

also Maleng v. Cook, 490 U.S. 488, 490–91 (1989) (“[T]he habeas petitioner must be ‘in custody’

under the conviction or sentence under attack at the time his petition is filed.”) In other words, “the

writ of habeas corpus exists to allow a petitioner to attack and secure release from illegal custody.”

Lawrence v. 48th Dist. Court, 560 F.3d 475, 479 (6th Cir. 2009) (citing Preiser v. Rodriguez, 411

U.S. 475, 484 (1973)). “[A] prisoner serving consecutive sentences generally is considered ‘in

custody’ for purposes of federal habeas corpus with respect to any of the consecutive sentences

regardless of which sentence was served first or whether one of the sentences has expired.” Sargent

v. Duckworth, 172 F.3d 49, 1998 WL 898876, at *2 (6th Cir. 1998) (citing Garlotte v. Fordice,

515 U.S. 39, 45-46 (1995)).

       Actual physical custody is sufficient but not necessary to satisfy the custody requirement.

Lawrence, 560 F.3d at 479 (citing Jones v. Cunningham, 371 U.S. 236, 240 (1963)). Moreover,

the Sixth Circuit has concluded that, in the case of consecutive sentences, a detainer is not

necessary to a finding that petitioner is “in custody” for purposes of habeas corpus jurisdiction.

Sargent, 1998 WL 898876, at *2. In Sargent, the court of appeals held that the state had

“exercise(d) some control over the petitioner . . . when it obtained custody over [the] petitioner to

try him upon the crimes for which he ultimately was sentenced,” id. (quoting Stacey v. Warden,

Apalachee Corr. Inst., 854 F.2d 401, 403 (11th Cir. 1988) (per curiam)), and that “it is reasonable

to expect that [the state] w[ould] seek to enforce its [consecutive] sentence in the future.” Id. The

court observed that, absent such a conclusion, the state “could indefinitely delay the adjudication

of [the] petitioner’s habeas claims simply by refusing to file a detainer,” and that the petitioner’s



                                                  17

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 17 of 36 PageID #: 2098
habeas challenge to his convictions “might later be precluded under the statute of limitations now

applicable to § 2254 petitions unless he is deemed ‘in custody.’” Id. (citing 28 U.S.C. §

2244(d)(1)). Accordingly, the court found the petitioner to be “in custody” under Section 2254 for

a future consecutive sentence in the absence of a detainer. Id.; see also Frazier v. Wilkinson, 842

F.2d 42, 44-45 (2d Cir. 1988) (concluding that habeas corpus lies to challenge a future sentence

absent a detainer where “there is a reasonable basis to apprehend that the jurisdiction that obtained

the consecutive sentence will seek its enforcement”).

       Here, the “in custody” requirement is similarly satisfied. Tennessee has exercised control

over the petitioner by trying him together on both felony and misdemeanor charges. The

respondent has offered no evidence that the petitioner has served his consecutive six-month

misdemeanor sentence in Rutherford County. (See Doc. No. 20.) Nor has the respondent

demonstrated a reasonable expectation that Tennessee or Rutherford County authorities will not

seek to enforce the petitioner’s six-month sentence. (See id.) Accordingly, regardless of whether a

formal detainer has yet been filed by Rutherford County, the court concludes that the petitioner is

still sufficiently “in custody” on his consecutive sentence for purposes of Section 2254. The court

thus has jurisdiction to consider the petition.

       Second, the petition is not moot. Article III, Section 2 of the United States Constitution

authorizes the federal judiciary only to hear cases or controversies, and therefore federal courts

may not exercise jurisdiction when the controversy has been mooted, that is to say, when the

“issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in the

outcome.” Los Angeles Cty. v. Davis, 440 U.S. 625, 631 (1979) (quoting Powell v. McCormack,

395 U.S. 486, 496 (1969)). The United States Supreme Court has found that a writ of habeas corpus

issued pursuant to an unlawful criminal conviction includes relief not only from the conviction’s



                                                  18

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 18 of 36 PageID #: 2099
direct consequences (e.g., incarceration), but also from its collateral consequences (e.g., inability

to engage in certain businesses, vote, or serve as a juror). Spencer v. Kemna, 523 U.S. 1, 8 (1998).

Accordingly, the Sixth Circuit has held that a petitioner’s release from custody does not render a

habeas petition moot due to “the continuing collateral consequences to a wrongful criminal

conviction.” Gentry v. Deuth, 456 F.3d 687, 693-94 (6th Cir. 2006) (collecting cases); see also

Gillispie v. Warden, London Corr. Inst., 771 F.3d 323, 329 (6th Cir. 2014) (quoting Gall v.

Scroggy, 603 F.3d 346, 353 (6th Cir. 2010) (“The federal court retains jurisdiction to afford . . .

relief until the unconstitutional judgment is gone”); Green v. Arn, 839 F.2d 300, 301-02 (6th Cir.

1988) (concluding that a habeas petition was not mooted by the petitioner’s release from prison

prior to the court’s determination because the petitioner could still face “significant collateral

consequences flow[ing] from a criminal conviction”). Accordingly, the petitioner’s Section 2254

petition has not been mooted by his release from state custody after expiration of his felony

sentences.

       The court now examines each claim raised in the petition.

       B.      Claim One: Ineffective Assistance of Counsel

       The petitioner describes his first ground for relief as “ineffective legal counsel.” (Doc. No.

1 at 5.) As “supporting facts” for this claim, the petitioner states that he requested appointment of

new counsel by letter on January 26, 2015, and by motion in March 2015. Id. He explains that the

trial judge denied the motion at a hearing on April 8, 2015, and advised the petitioner that he could

hire a private attorney, represent himself, or “work something out” with trial counsel. Id. The

petitioner also vaguely directs the court to “see attachment.” Id. Attached to the petition is an

unorganized, 583-page collection of documents and transcripts, one page of which is a January 26,

2015, letter from the petitioner to the trial judge requesting new counsel. (Doc. No. 1-1 at 70.) The



                                                 19

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 19 of 36 PageID #: 2100
respondent contends this claim is inadequately pleaded and procedurally defaulted. (Doc. No. 20

at 12-16.)

        The petitioner is not entitled to relief on this claim for two reasons. First, this claim is

conclusory and does not state a claim upon which relief can be granted. Habeas Rule 2(c) provides

that a petition must “specify all the grounds for relief available to the petitioner” and “state the

facts supporting each ground.” The rule is even “more demanding” than Rule 8 of the Federal

Rules of Civil Procedure, Jarvis v. Hollway, 2016 WL 454777, at *13 (M.D. Tenn. Feb. 4, 2016)

(quoting Mayle v. Felix, 545 U.S. 644, 655–56 (2005)), which requires “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see also

McFarland v. Scali, 512 U.S. 849, 860 (1994) (O’Connor, J., concurring in part) (“[T]he habeas

petition, unlike a complaint, must allege the factual underpinnings of the petitioner’s claims.”);

Habeas Rule 4 Advisory Comm. Note (explaining that “notice” pleading is not sufficient because

the habeas petition is expected to state facts that point to a “real possibility of constitutional error”).

Accordingly, a conclusory claim for habeas relief that sets forth insufficient facts may summarily

be dismissed. Edwards v. Johns, 450 F. Supp. 2d 755, 756 (E.D. Mich. 2006).

        Here, the petition mentions only that the petitioner’s attempt to secure new counsel was

denied. It offers no supporting facts concerning any specific ineffective assistance of counsel that

prejudiced the petitioner. The petitioner’s vague reference to the January 26, 2015, letter does not

salvage this claim. The letter – written seven months before trial – generally questioned whether

trial counsel was putting forth his “best efforts,” expressed concerns about trial counsel’s motives,

noted that client and counsel had different views about the case, and complained about various

aspects of the case including discovery delays and excessive bond. (Doc. No. 1-1 at 70.) The letter

did not describe any specific errors or omissions by trial counsel that respondent or the court can



                                                    20

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 20 of 36 PageID #: 2101
evaluate against applicable constitutional standards. Nor does a vague direction to the remainder

of the nearly 600 pages of trial evidence and transcripts attached to the petition. 9 This claim,

therefore, does not satisfy the pleading requirements of Habeas Rule 2. See, e.g., Creech v. Taylor,

No. 13-1 65, 2013 WL 6044359, at *3 (E.D. Ky. Nov. 14, 2013) (dismissing habeas petition

containing only “[c]onclusory allegations with no accompanying evidentiary support”).

        Second, this claim is procedurally defaulted. The petitioner did not raise ineffective

assistance of counsel on his direct criminal appeal, and he failed to appeal the summary dismissal

of his state post-conviction petition to the TCCA. Thus, he has not “fairly presented” this claim

through “one complete round of the State’s established appellate review process.” O’Sullivan, 526

U.S. at 845, 848; Adams, 330 F.3d at 402. Tennessee law “generally bars second postconviction

proceedings,” In re Hall, 795 F. App’x at 944, and the time for the petitioner to raise this claim in

the state courts has passed. See Tenn. Code Ann. §§ 40-30-102(a), (c); 40-30-106(g). Further, none

of the limited statutory provisions for reopening a first postconviction proceeding applies in the

petitioner’s case. See id. § 40-30-117. Thus, this claim is technically exhausted but procedurally

defaulted because it can no longer be presented to the Tennessee courts. Atkins, 792 F.3d at 657.

        There is no apparent reason to excuse this procedural default. Inadequate assistance of

counsel at initial-review collateral proceedings may establish cause for a prisoner’s procedural

default of a claim of ineffective assistance of counsel at trial. Martinez, 566 U.S. at 9; Sutton, 745

F.3d at 792. The same is true if “the state courts did not appoint counsel in the initial-review

collateral proceeding,” Martinez, 566 U.S. at 14, as is the case here. (Doc. No. 1 at 4.)



9
 One page of these voluminous exhibits contains hand-written references to “ineffective legal counsel” and
to pages 113 to 118 of the August 12, 2015 trial transcript. (See Doc. No. 1-1 at 1.) However, there is no
explanation regarding what the petitioner complains of on those pages, see id., and none is readily apparent
to the court. That portion of the trial transcript contains part of the direct examination of state witness C.Y.
(Doc. No. 19-6 at 113-118.)
                                                      21

    Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 21 of 36 PageID #: 2102
       Nonetheless, the petitioner is not entitled to relief under Martinez. Martinez did not

dispense with the “actual prejudice” prong of the standard for overcoming procedural default first

articulated by the Supreme Court. Jones v. Perry, No. 3:16-CV-02631, 2020 WL 3439137, at *7

(M.D. Tenn. June 23, 2020) (citing Coleman, 501 U.S. at 750) (explaining that, under Martinez, a

petitioner must still show he was “prejudiced by the deficiency”); Atkins, 792 F.3d at 660

(explaining that, under Martinez, the district court must determine “whether [the petitioner] can

demonstrate prejudice”). Thus, in many habeas cases, “it is more efficient for the reviewing court

to consider in the first instance whether the alleged underlying ineffective assistance of counsel

was ‘substantial’ enough to satisfy the ‘actual prejudice’ prong of Coleman.” Thorne v. Hollway,

No. 3:14-CV-0695, 2014 WL 4411680, at *23 (M.D. Tenn. Sept. 8, 2014), aff’d sub nom. Thorne

v. Lester, 641 F. App’x 541 (6th Cir. 2016).

       Here, the answer to that question resolves the petitioner’s claim. To establish prejudice, the

petitioner must demonstrate a “reasonable probability” that the result of the trial would have been

different but for counsel’s unprofessional errors. Bigelow v. Williams, 367 F.3d 562, 570 (6th Cir.

2004) (quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)). Because the petitioner has

not adequately explained his ineffective assistance claim, it is not possible for the court to conclude

that the petitioner was actually prejudiced by any specific actions or omissions of trial counsel.

Accordingly, the petitioner’s ineffective assistance claim is not “substantial” under Martinez.

       The petitioner, therefore, is not entitled to habeas relief on this claim.

       C.      Claim Two: Prosecutorial Misconduct

       In his second claim, the petitioner contends that the prosecutor engaged in misconduct

during jury selection. (Doc. No. 1 at 6-8.) Specifically, the petitioner argues that Assistant District

Attorney General Ammerman improperly asked potential jurors during voir dire if they had



                                                  22

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 22 of 36 PageID #: 2103
children and struck jurors that did not have children, resulting in a jury of people who had children.

Id. The petitioner asserts this was improper, “given the nature of the offenses being tried.” Id. The

respondent contends this claim is procedurally defaulted. (Doc. No. 20 at 16-17.)

       The petitioner did not raise this claim on direct criminal appeal, and he failed to appeal the

summary dismissal of his state post-conviction petition to the TCCA. Thus, he has never, as

required, presented this claim to the TCCA. O’Sullivan, 526 U.S. at 845, 848; Adams, 330 F.3d at

402. The time for the petitioner to raise this claim to the Tennessee state courts has passed, Tenn.

Code Ann. §§ 40-30-102(a), (c); 40-30-106(g), and none of the limited statutory exceptions apply.

See id. § 40-30-117. Thus, this claim is also technically exhausted but procedurally defaulted.

       The petitioner has offered no basis to excuse this default. He suggests that trial counsel

“filed [the] direct appeal without consulting with [petitioner] beforehand.” (Doc. No. 1-1 at 7.)

This, however, is insufficient. Attorney error does not constitute cause to overcome a default unless

it is constitutionally ineffective assistance of counsel, Edwards, 529 U.S. at 451-52; Benton, 942

F.3d at 307-08, that is presented to the state courts as an independent claim before being used to

establish cause for the procedural default. Carpenter, 529 U.S. at 452; Murray, 477 U.S. at 489. As

discussed above, the petitioner failed to adequately present an ineffective assistance of counsel

claim to the state courts. Nor has the petitioner demonstrated cause and prejudice with respect to an

ineffective assistance claim sufficient to allow it to be used as cause to excuse the default of the

prosecutorial misconduct claim. Edwards, 529 U.S. at 452-53.

       Even if the court were to reach the merits of this claim, however, the petitioner would not

be entitled to relief. In Batson v. Kentucky, 476 U.S. 79 (1986), the Supreme Court held that the

Equal Protection Clause prohibits purposeful racial discrimination in the selection of a jury. The

Supreme Court later extended the Equal Protection Clause to forbid the use of peremptory

challenges to eliminate jurors on the basis of gender. J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127

                                                 23

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 23 of 36 PageID #: 2104
(1994). Under this authority, the reason for a challenged peremptory strike does not have to be

valid “in any sense other than being race-neutral [or gender-neutral], nor does it have to relate to

the case being tried.” United States v. Cobb, 185 F.3d 1193, 1196 n.2 (11th Cir. 1999).

Accordingly, the Supreme Court “has never forbidden strikes based on motherhood, marital status,

age, or age of children.” Ellis v. Ficano, 73 F.3d 361, 1995 WL 764127, at *10 (6th Cir. 1995).

Indeed, the presence or absence of children is a neutral reason for peremptory strikes. 10 See, e.g.,

United States v. Atkins, 843 F.3d 625, 636-38 (6th Cir. 2016) (suggesting that voir dire questions

about jurors’ children, including number thereof, are appropriate and could yield “highly relevant

information” if utilized in a neutral manner); United States v. Thompson, 450 F.3d 840, 844 (8th

Cir. 2006) (affirming denial of Batson challenge based on proffered reason that, among other

things, juror was young, lacked life experience, did not have children, and was not married); United

States v. Munoz, 15 F.3d 395, 399 (5th Cir. 1994) (upholding a government strike of a juror because

“she had children on welfare and apparently was unemployed”); United States v. Hughes, 970 F.2d

227, 231 (7th Cir. 1992) (upholding a government strike of a juror because she was young,

unemployed, from an unstable background and an unmarried mother of three).

         Here, the petitioner does not claim that Assistant District Attorney General Ammerman

conducted voir dire in a manner that discriminated on the basis of race or gender. Rather, the

petitioner is dissatisfied that the prosecutor asked prospective jurors whether or not they had

children. Without more, however, this line of general voir dire questioning and related peremptory




10
  Tennessee courts follow Batson and its progeny. See State v. Stout, No. 02C019812CR00376, 2000 WL
202226, at *8-9 (Tenn. Crim. App. Feb. 17, 2000), aff'd, 46 S.W.3d 689 (Tenn. 2001). In evaluating the
propriety of peremptory strikes, Tennessee courts “look to the totality of the circumstances, for rarely will
a party admit that its purpose in striking a juror was discriminatory. Accordingly, the trial court may infer
discriminatory intent from circumstantial evidence.” Id. at *9.
                                                     24

     Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 24 of 36 PageID #: 2105
strikes does not offend the Constitution. Based on the court’s review of the totality of the

circumstances, the petitioner is not entitled to habeas relief on this claim.

       D.      Claim Three: Motion for a New Trial Based on the Weight of the Evidence

       The petitioner next claims that the trial court erred in denying the motion for a new trial

because the weight of the evidence was insufficient. First, the petitioner claims, particular to counts

2 and 3, that the mothers did not testify that their minor children witnessed the alleged sexual acts.

(Doc. No. 1 at 8). Second, he claims that the identification evidence did not support the guilty

verdicts on all counts. (Id.) More specifically, he contends that “only one” of the five witnesses

had positively identified him, and each witness was shown “only photographs of [the petitioner’s]

vehicle” without an array of other vehicles. Id. On a hand-written page included in the exhibits to

the petition, the petitioner also appears to complain that the pictures of his vehicle shown to

witnesses were taken by law enforcement at Fort Campbell, Kentucky (not at the locations of the

crimes in Smyrna), and that he was not “seen in the town of Smyrna” before, during, or after

October 2015 by law enforcement. (Doc. No. 1-1 at 1.) The respondent contends this claim is

procedurally defaulted in part, and he argues that the TCCA’s resolution of the exhausted portion

of this claim was not an unreasonable application of federal law. (Doc. No. 20 at 17-19.)

       As an initial matter, the court finds that this claim is fully exhausted. The respondent’s

reading of the petitioner’s direct criminal appeal is too narrow. There, the TCCA explained that

the petitioner challenged his convictions on counts 2 and 3 on the ground that there was insufficient

proof that the acts were intended to be seen by the young children or could be seen by those

children. Frederick, 2017 WL 2117026, at *8-9. The petitioner also challenged his convictions on

all counts by contending there was insufficient evidence “to prove his identity.” Id. The instant

habeas claim goes to these same two contentions – insufficiency of evidence concerning awareness



                                                  25

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 25 of 36 PageID #: 2106
of the minor children and the petitioner’s identity. Because the petitioner sufficiently presented

this claim to the state courts “under the same theor[ies] in which it is later presented in federal

court,” Wong v. Money, 142 F.3d 313, 322 (6th Cir. 1998), the court may consider the merits of

this entire claim.

        For sufficiency of the evidence challenges, habeas relief is warranted “only where the court

finds, after viewing the evidence in the light most favorable to the prosecution, that no rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”

Tucker v. Palmer, 541 F.3d 652, 656 (6th Cir. 2008) (internal quotation omitted); see also Jackson

v. Virginia, 443 U.S. 307, 319 (1979) (“[T]he relevant question is whether, after reviewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.”). The court’s analysis of a

petitioner’s exhausted insufficient-evidence claim in the habeas context is doubly deferential:

“First, deference should be given to the trier-of-fact’s verdict, as contemplated by Jackson; second,

deference should be given to the [state court’s] consideration of the trier-of-fact’s verdict, as

dictated by AEDPA.” Tucker, 541 F.3d at 656. This review imposes a “standard . . . so demanding

that ‘[a] defendant who challenges the sufficiency of the evidence to sustain his conviction faces

a nearly insurmountable hurdle.’” Davis v. Lafler, 658 F.3d 525, 534 (6th Cir. 2011) (en banc)

(quoting United States v. Oros, 578 F.3d 703, 710 (7th Cir. 2009)). Jurors have “broad discretion

in deciding what inferences to draw from the evidence,” and when there are “a number of plausible

ways to interpret the record,” the state court’s interpretation must not be disturbed by a habeas

court as long as it is among those plausible interpretations. Coleman v. Johnson, 566 U.S. 650, 655

(2012) (per curiam); Renico, 559 U.S. at 778.




                                                 26

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 26 of 36 PageID #: 2107
       The Supreme Court has explained how constrained a federal habeas court’s review in these

circumstances is:

            The opinion of the Court in Jackson v. Virginia makes clear that it is the
            responsibility of the jury – not the court – to decide what conclusions
            should be drawn from evidence admitted at trial. A reviewing court may
            set aside the jury’s verdict on the ground of insufficient evidence only if
            no rational trier of fact could have agreed with the jury. What is more, a
            federal court may not overturn a state court decision rejecting a sufficiency
            of the evidence challenge simply because the federal court disagrees with
            the state court. The federal court instead may do so only if the state court
            decision was “objectively unreasonable.” Because rational people can
            sometimes disagree, the inevitable consequence of this settled law is that
            judges will sometimes encounter convictions that they believe to be
            mistaken, but that they must nonetheless uphold.

Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam) (internal citations omitted). Accordingly, a

federal court reviewing the sufficiency of the evidence on habeas review may not re-weigh

evidence. Marshall v. Lonberger, 459 U.S. 422, 434 (1983); Waterford v. Washburn, No. 3:19-cv-

00651, 2020 WL 1923235, at *9 (M.D. Tenn. Apr. 21, 2020). Here, the TCCA applied this correct

legal standard to the petitioner’s sufficiency of the evidence claim. See Frederick, 2017 WL

2117026, at *8 (quoting Jackson, 443 U.S. at 319).

               1.     Counts 2 and 3

       The petitioner first challenges whether there was sufficient evidence to allow the jury to

conclude that the acts charged in counts 2 and 3 were intended to be seen by the young children or

could be seen by those children. The TCCA began its analysis by defining the offense of soliciting

sexual exploitation of a minor under Tennessee law:




                                                 27

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 27 of 36 PageID #: 2108
             Tennessee Code Annotated section 39-13-529(b)(1) (2013) defines the
             offense of soliciting sexual exploitation of a minor as a person over the
             age of eighteen directly and intentionally engaging in sexual activity for
             the purpose of having the minor view the sexual activity, including
             circumstances where the minor is in the presence of the person.
             Additionally, if the minor is less than thirteen years old, the violation is a
             Class C felony. Id. § 39-13-529(f)(2) (2013). As relevant here, the term
             “sexual activity” includes “[m]asturbation.” Id. § 39-13-529(e)(4)(B)
             (2013). A person “acts intentionally with respect to the nature of the
             conduct or to a result of the conduct when it is the person's conscious
             objective or desire to engage in the conduct or cause the result.” Id. § 39-
             11-302(a).

Id. at *9. The TCCA then considered the evidence presented at trial. Regarding count 2, the TCCA

found:

             The evidence presented at trial supported a finding that the [petitioner] did
             act for the purpose of having the minor view the sexual activity. T.G.
             testified that the [petitioner] watched her and her two-year-old daughter
             from his SUV as they walked past him and approached their car in the
             Kroger parking lot. T.G. also testified that, once she and her daughter were
             inside their car, the [petitioner] exited his SUV and masturbated in front
             of T.G.’s car while staring at her. The evidence shows that the [petitioner]
             knew the child was with T.G. and then chose to engage in the sexual act
             in front of the child.

Id. Regarding count 3, the TCCA found:

             [T]here is no evidence that A.H.’s daughter could not see the [petitioner].
             Rather, A.H. testified that her daughter could see the [petitioner]. . . . A.H.
             testified that the [petitioner] parked next to her car in the Walgreens
             parking lot, exited his SUV, and began masturbating while staring at
             A.H.’s daughter, who was sitting in the back seat.

Id. The TCCA determined that, based on this evidence, a rational juror could conclude that the

petitioner intentionally engaged in sexual activity for the purpose of having the young children

view the activity. Id. Thus, the TCCA concluded that, “[v]iewed in the light most favorable to the

State, the evidence at trial support[ed] the [petitioner’s] convictions for counts two and three.” Id.

         The TCCA’s findings are not objectively unreasonable. First, the court must presume the

correctness of the TCCA’s factual determinations because the petitioner makes no attempt to

                                                   28

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 28 of 36 PageID #: 2109
challenge them with clear and convincing evidence. Regardless, the trial record confirms these

determinations. It reflects that T.G. testified that the petitioner was watching her and her two-year

old child as they returned to their vehicle; there was “no chance” the petitioner did not see her

child; it would have been possible for the petitioner to see her daughter sitting in the car; the

petitioner stood three to four feet away from the car, exposed himself, and masturbated; and T.G.’s

daughter could have seen the petitioner if not occupied with a toy. (Doc. No. 19-6 at 63-86.) The

record also reflects that A.H. testified the petitioner got out of his vehicle, exposed himself, and

masturbated several feet away from A.H. and her daughter for several minutes; the petitioner

looked at her three and one-half year old daughter while masturbating; A.H. tried to distract her

daughter with a cell phone; and A.H.’s daughter was in a booster seat on same line of sight as the

petitioner during the incident. (Id. at 150-176.)

       Second, it was not unreasonable for the TCCA to conclude that, based on this evidence, a

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt. As highlighted by the TCCA, the Tennessee solicitation of sexual exploitation of a minor

statute does not require that the minor victim actually see the sexual activity, only that the

petitioner intentionally engaged in the sexual activity for the purpose of having the minor view it,

“including circumstances where the minor is in the presence of the person.” Tenn. Code Ann. §

39-13-529(b)(1). Further, the Sixth Circuit has made clear that “[c]ircumstantial evidence alone is

sufficient to sustain a conviction and such evidence need not remove every reasonable hypothesis

except that of guilt.” United States v. Kelley, 461 F.3d 817, 824 (6th Cir. 2006) (citations omitted);

Brooks v. Steward, No. 3:12-CV-00998, 2013 WL 392602, at *14 (M.D. Tenn. Jan. 31, 2013).

Here, both T.G. and A.H. testified to circumstances in which the petitioner masturbated while

watching or looking directly at their young children, while in close proximity to the children, when



                                                    29

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 29 of 36 PageID #: 2110
the children had the opportunity to see the petitioner. These are sufficient circumstances from

which a rational jury could plausibly conclude the elements of counts 2 and 3 were satisfied. 11

Accordingly, the TCCA’s denial of relief on this ground was not unreasonable.

                2.       Proof of Identity on All Counts

         The petitioner also makes several arguments in support of the claim that there was

insufficient evidence of his identity on any count. 12 The Sixth Circuit “has long held that the

testimony of the victim alone is constitutionally sufficient to sustain a conviction.” Tucker, 541

F.3d at 658-59; see also O’Hara v. Brigano, 499 F.3d 492, 500 (6th Cir. 2007) (holding that

victim’s testimony that habeas petitioner committed crime was constitutionally sufficient to sustain

conviction, despite lack of corroborating witness or physical evidence); United States v. Howard,

218 F.3d 556, 565 (6th Cir. 2000) (holding that testimony of the victim is sufficient to support a

conviction, even if the only evidence); United States v. Terry, 362 F.2d 914, 916 (6th Cir. 1966)

(“The testimony of the prosecuting witness, if believed by the jury, is sufficient to support a verdict

of guilty.”). The TCCA appropriately relied upon this principle by noting that “[t]he credible

testimony of one identification witness is sufficient to support a conviction if the witness viewed

the accused under such circumstances as would permit a positive identification to be made”; and



11
   To the extent the petitioner may have conceived of this claim as a challenge to the credibility of T.G. and
A.H., “a challenge based on witness credibility goes to the quality of the government’s evidence and not to
the sufficiency of the evidence, and as such is not cognizable on habeas review.” Brooks, 2013 WL 392602,
at *14 (emphasis in original) (citing Martin v. Mitchell, 280 F.3d 594, 618 (6th Cir. 2002)).
12
  As a threshold matter, the petitioner has not made a claim that trial counsel should have moved to suppress
any identification or that the trial court improperly denied a motion to suppress. To the extent that the
petitioner may claim that any identification of his vehicle was unduly suggestive, such a claim is
procedurally defaulted. It also fails, because, “under the totality of the circumstances, the witnesses’
identification[s are] nevertheless reliable.” Manson v. Brathwaite, 432 U.S. 98, 113-14 (1977); Neil v.
Biggers, 409 U.S. 188, 198-99 (1972). Specifically, each witness provided similar descriptions at trial of
the petitioner’s vehicle based on witnessing the vehicle from only a few feet away. (See Doc. No. 19-6.)
Here, the court considers only the petitioner’s claim about the sufficiency of the evidence identifying him
as the perpetrator.
                                                     30

     Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 30 of 36 PageID #: 2111
“the testimony of a victim, by itself, is sufficient to support a conviction.” Frederick, 2017 WL

2117026, at *10 (citing State v. Radley, 29 S.W.3d 532, 537 (Tenn. Crim. App. 1999); State v.

Strickland, 885 S.W.2d 85, 87-88 (Tenn. Crim. App. 1993); State v. Williams, 623 S.W.2d 118,

120 (Tenn. Crim. App. 1981)). The TCCA also observed that the identification of a defendant is a

question of fact for the jury after considering all the relevant proof. Id. (citing State v. Thomas,

158 S.W.3d 361, 388 (Tenn. 2005).

        Applying these principles, the TCCA concluded that the identification evidence introduced

at trial was sufficient to sustain the petitioner’s convictions. Id. at *10. The TCCA highlighted

testimony from all five victims identifying the petitioner at trial as the perpetrator, as well as the

fact that three of the victims identified the petitioner in a pre-trial photographic line-up. The

appeals court determined that this testimony, alone, was sufficient to sustain the petitioner’s

convictions. Id. After finding that the jury “resolved any inconsistencies or credibility issues with

their verdict,” the TCCA declined to “reweigh or reevaluate the evidence.” Id.

        The TCCA’s conclusion is not objectively unreasonable. First, the court again presumes

the correctness of the TCCA’s factual determinations, because the petitioner does not challenge

them with clear and convincing evidence. Regardless, the trial record confirms that the five victims

positively identified the petitioner at trial (Doc. No. 19-6 at 43-44, 79-80, 112, 139, 163-64), and

testified that the petitioner had looked at them from only a few feet away. (See id. at 40, 72-75,

107-16, 130-32, 156-57.) For example, S.R. testified the petitioner stared at her from within arm’s

length: “I could see his face. I could see his eyes. And that’s what scared me is how – the way he

was staring at me.” (Id. at 131-32.) Similarly, T.G. testified that the petitioner stared directly at her

from a distance of three to four feet while illuminated by car headlights. (Id. at 65, 71-72.)

Furthermore, three victims identified the petitioner at the preliminary hearing (id. at 117, 136,



                                                   31

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 31 of 36 PageID #: 2112
168); three victims identified the petitioner in photographic line-ups prior to trial (id. at 41-42, 79-

80, 163-64); one victim identified the petitioner “without a shadow of a doubt” from a photograph

on television (id. at 41-42); one victim found it “easy” to identify the petitioner’s vehicle from a

photograph (id. at 139-40); and all the victims gave very similar descriptions of the petitioner’s

vehicle at trial (id. at 35-36, 75-76, 106-07, 127-28, 153-54).

        Second, it was not unreasonable for the TCCA to conclude that, based on this evidence, a

rational trier of fact could have found that the petitioner was the person who committed the charged

crimes beyond a reasonable doubt. The testimony of the five victims specifically identifying the

petitioner as the perpetrator, and accurately describing the vehicle used in the crimes that belonged

to the petitioner, was alone sufficient for the jury to sustain a guilty verdict. Tucker, 541 F.3d at

658-59. The court presumes that any conflicting inferences regarding identification now suggested

by the petitioner were resolved by the jury “in favor of the prosecution, and must defer to that

resolution.” Wright v. West, 505 U.S. 277, 296-97 (1992). Thus, the petitioner’s particular

complaints are largely of no moment to the sufficiency-of-the-evidence inquiry before the court.

The petitioner’s identity and guilt were plausible conclusions, given the evidence at trial, and the

court certainly cannot conclude that no rational jury could have found the petitioner to have been

the guilty party. Accordingly, the TCCA’s denial of relief on this ground was not unreasonable.

        Accordingly, the petitioner is not entitled to habeas relief on this claim.

        E.      Claim Four: Motion to Arrest Judgment

        The petitioner’s final claim concerns the trial court’s denial of the motion to arrest

judgment. (Doc. No. 1 at 10-11.) While the petitioner has not explained this claim in detail, he has

checked the box indicating that he raised the issue in the state courts. On direct appeal, the

petitioner argued that the motion to arrest the indictment should have been granted because the



                                                  32

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 32 of 36 PageID #: 2113
superseding indictment stated the incorrect mens rea for counts 1-5. Frederick, 2017 WL 2117026,

at *7-8. He contended that the superseding indictment, therefore, failed to properly charge those

offenses. Id. Given the court’s mandate to liberally-construe pro se filings, the court assumes that

the petitioner intends to raise the same claim that he raised before the TCCA. 13 Accordingly, this

claim is exhausted. The respondent contends that the TCCA’s determination of this issue was not

unreasonable. (Doc. No. 20 at 24-25.)

         The TCCA acknowledged that the superseding indictment misstated the mens rea

requirement for counts 1-5 by requiring the petitioner to “knowingly,” instead of “intentionally,”

engage in the prohibited sexual activity. Frederick, 2017 WL 2117026, at *8. However, the appeals

court held that the superseding indictment was not void because it referred to the relevant statute

from which the correct culpable mental state could be ascertained, and the trial court instructed the

jury on the correct mens rea requirement. Id. Thus, the TCCA concluded the petitioner was not

entitled to relief. Id.

         The Sixth Amendment to the United States Constitution secures to a criminal accused the

fundamental right to be informed of the nature and cause of the accusations against him. The Sixth

Amendment guarantees all criminal defendants in state prosecutions the right “to be informed of

the nature and cause of the accusation.” 14 Argersinger v. Hamlin, 407 U.S. 25, 27-28 (1972); U.S.

Const. amend. VI. The Supreme Court has found that “notice of the specific charge, and a chance

to be heard in a trial of the issues raised by the charged” are among the procedural due process



13
  This conclusion is bolstered by a hand-written page included in the exhibits to the petition that states the
motion to arrest judgment should have been granted because the indictment “did not charge an offense for
the culpability that the defendant acted intentionally.” (Doc. No. 1-1 at 1.)
14
  The requirement that a defendant in a criminal case be charged by an indictment issued by a grand jury
arises from the Fifth Amendment and is a constitutional protection that does not apply to the states.
Alexander v. Louisiana, 405 U.S. 625, 633 (1972).
                                                     33

     Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 33 of 36 PageID #: 2114
rights of every accused in a criminal proceeding in all courts. Cole v. Alabama, 333 U.S. 196, 201

(1948). Notice is sufficient when it enables the defendant “to identify the issues on which a

decision may turn.” Lankford v. Idaho, 500 U.S. 110, 126 n.22 (1991); see also Koontz v. Glossa,

731 F.2d 365, 369 (6th Cir. 1984) (fair notice is given if an offense is described with “some

precision and certainty” so as “to apprise the accused of the crime of which he stands charged”).

Thus, “a claimed deficiency in a state criminal indictment is not cognizable on federal collateral

review,” if the indictment has “sufficient information to provide petitioner with adequate notice

and the opportunity to defend and protect himself against future prosecution for the same offense.”

Roe v. Baker, 316 F.3d 557 (6th Cir. 2002) (citing Mira v. Marshall, 806 F.2d 636, 639 (6th Cir.

1986)). “Any other deficiencies in the indictment alleged by petitioner are solely matters of state

law and so not cognizable in a federal habeas proceeding.” Mira, 806 F.2d at 639; see also

Crawford v. Parker, No. 2:11-cv-50, 2014 WL 1796326, at *7 (E.D. Tenn. May 6, 2014) (adopting

report and recommendation) (“It is settled that ‘an indictment which fairly but imperfectly informs

the accused of the offense for which he is to be tried does not give rise to a constitutional issue

cognizable on habeas corpus.’”). For example, an indictment is not insufficient if it omits a mens

rea requirement and relies on reference to the principal statute, because the defendant can “locate[]

the statutes and determine[] the mental states required for the offenses with which he was charged.”

Williams v. Haviland, 467 F.3d 527, 535-36 (6th Cir. 2006), Likewise, misstatement of a mens rea

requirement in an indictment that provides otherwise sufficient notice will not support a habeas

claim. See, e.g., Warner v. Zent, 997 F.2d 116, 130 (6th Cir. 1993) (collecting cases and affirming

denial of habeas claim concerning overstatement of mens rea in indictment).

       Here, even though the TCCA did not explicitly cite federal law, its decision is not contrary

to this clearly established federal rule. A state court need not cite to or even be aware of Supreme



                                                 34

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 34 of 36 PageID #: 2115
Court precedents, “so long as neither the reasoning nor the result of the state-court decision

contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002). The TCCA relied on Tennessee law that

reflects the constitutional procedural due process rule of “fair notice” to the accused. See

Frederick, 2017 WL 2117026, at *7 (citing State v. Hammonds, 30 S.W.3d 294, 302 (Tenn. 2000)

(explaining that an indictment is valid if it contains sufficient information (1) to enable the

defendant to know the accusation to which answer is required, (2) to furnish the court adequate

basis for the entry of a proper judgment, and (3) to protect the defendant against double jeopardy);

see also id. at *8 (citing Hammonds, 30 S.W.3d at 300 (stating that “indictments which achieve

the overriding purpose of notice to the accused will be considered sufficient to satisfy both

constitutional and statutory requirements”).

       The court concludes that the TCCA’s rejection of the petitioner’s argument was not

unreasonable. The petitioner’s initial indictment accused him of acting “intentionally.” (Doc. No.

19-1 at 15-23.) Counts 1-5 of the superseding indictment incorrectly accused the petitioner of

acting “knowingly” (id. at 24-28), but those counts expressly charged the petitioner with violating

Tenn. Code Ann. § 39-13-529. That statute clearly requires a defendant to act “intentionally.” Id.

§ 39-13-529(a). This statutory reference sufficiently “informed [the petitioner] of the nature of the

accusations against him with such definiteness and certainty as to instruct him of the crime with

which he was charged.” Combs v. Mills, No. 2:08-cv-120, 2009 WL 3152805, at *7 (E.D. Tenn.

Sept. 25, 2009).

       Furthermore, the trial record reflects that the petitioner’s counsel was fully prepared to

defend these charges. Defense counsel argued the correct mens rea in his closing argument: “And

[the element] that the Defendant acted intentionally. Ladies and gentlemen, it means that he acted

intentionally with the purpose of having the minor view the sexual activity. You can’t make this



                                                 35

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 35 of 36 PageID #: 2116
up. . . . He must have acted purposefully using the community standard, once again, [that] hasn’t

been established. . . . Did he act intentionally . . . He didn’t.” (Doc. No. 19-7 at 107-108.) Finally,

the trial judge properly and repeatedly instructed the jury concerning the correct mens rea. (See id.

at 65 (instructing jury that the fifth element of the crime of soliciting sexual exploitation of a minor

under thirteen is that “the defendant acted intentionally”); id. at 66 (defining intentionally); id. at

67 (instructing jury that the fourth element of the crime of soliciting sexual exploitation of a minor

is that “the defendant acted intentionally); id. at 68 (defining intentionally)). Accordingly, there is

no evidence in the record that the petitioner did not receive constitutionally-adequate notice of the

charges against him, was hindered from defending the charges against him by the superseding

indictment, or that the jury considered incorrect elements of those charges.

       The petitioner is not, therefore, entitled to habeas relief on this claim.

V.     Conclusion

       For the reasons set forth herein, Mario D. Frederick’s claims either fail on the merits or are

procedurally defaulted. Accordingly, the petition under Section 2254 will be denied, and this

action will be dismissed with prejudice. Because jurists of reason could not disagree with the

court’s resolution of Frederick’s claims, the court will deny a certificate of appealability.

       An appropriate order will enter.




                                                       ________________________________
                                                       Aleta A. Trauger
                                                       United States District Judge




                                                  36

  Case 3:18-cv-00446 Document 22 Filed 10/14/20 Page 36 of 36 PageID #: 2117
